Citation Nr: 1130181	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  07-11 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.

2.  Entitlement to service connection for a brain tumor, to include consideration as being due to ionizing radiation.

3.  Entitlement to an increased rating for residuals of a fracture of the right tarsal navicular with traumatic arthritis, currently rated as 20 percent disabling.  

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	AMVETS



WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1982 to October 1987.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision by the Department of Veterans Affairs (VA) Little Rock, Arkansas Regional Office (RO).   

A hearing was held at the RO before the undersigned Veterans Law Judge in August 2007.  During the hearing, the Veteran's representative indicated that the wished to raise a claim for secondary service connection for a foot disorder.  That matter is referred to the RO for any appropriate action.  

This case was previously before the Board in December 2007 and March 2010.  When this matter was previously before the Board in December 2007 the Board denied a claim of entitlement to service connection for sterility, to include consideration as being due to ionizing radiation, and remanded claims of entitlement to service connection for a brain tumor, to include consideration as being due to ionizing radiation; entitlement to service connection for a cervical spine disorder; and entitlement to an increased rating for residuals of a fracture of the right tarsal navicular with traumatic arthritis, currently rated as 20 percent disabling for additional development.  The Veteran did not timely the denial of entitlement to service connection for sterility, to include consideration as being due to ionizing radiation.

When this matter was before the Board in March 2010, the Board denied the Veteran's claims of entitlement to service connection for a cervical spine disorder and entitlement to service connection for a brain tumor, to include consideration as being due to ionizing radiation.  In addition, the Board remanded the Veteran's claim of entitlement to an increased rating for residuals of a fracture of the right tarsal navicular with traumatic arthritis, currently rated as 20 percent disabling, for further development.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) insofar as it denied entitlement to service connection for a cervical spine disorder and entitlement to service connection for a brain tumor, to include consideration as being due to ionizing radiation.  In an August 2010 order, the Court granted the parties' joint motion for remand vacating the Board's March 2010 decision as to the Veteran's claims of entitlement to service connection for a cervical spine disorder and entitlement to service connection for a brain tumor, to include consideration as being due to ionizing radiation, and remanded the case for compliance with the terms of the joint motion.

The Veteran contended at his hearing in August 2007 that he is unemployable due to his disabilities and lay statements submitted in support of the Veteran's claims indicate that the Veteran is unemployable.  As such, the Board finds that the evidence of record reflects evidence of unemployability and, therefore, the Board has jurisdiction of a claim for a TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (where there is evidence of unemployability raised by the record during a rating appeal period, the TDIU is an element of an initial rating or increased rating).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for a cervical spine disorder; entitlement to service connection for a brain tumor, to include consideration as being due to ionizing radiation; and entitlement to an increased rating for residuals of a fracture of the right tarsal navicular with traumatic arthritis, currently rated as 20 percent disabling.  

As discussed above, the Court vacated the Board's March 2010 denial of entitlement to service connection for a cervical spine disorder; entitlement to service connection for a brain tumor, to include consideration as being due to ionizing radiation, in an order dated in August 2010 that granted an August 2010 joint motion for remand, and remanded the claims for further consideration consistent with the joint motion for remand.

In the joint motion for remand, the parties agreed that a June 1993 VA treatment record was not included in the Veteran's claims file, that an attempt must be made to obtain a copy of the document, and that if the document could not be obtained that the claims should be readjudicated without reliance on or reference thereto.

Review of the claims file does not reveal the cited June 1993 VA treatment note.  As such, to comply with the Court's August 2010 order granting the parties' joint motion to remand, the Board finds that further development is required.  See Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006) (holding that the duty to ensure compliance with the Court's order extends to the terms of the agreement struck by the parties that forms the basis of the joint motion to remand).  Therefore, it is necessary to remand this case for attempts to be made to obtain the Veteran's complete VA treatment notes.

VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).  A review of the claims folder reveals that the Veteran applied for Social Security Administration (SSA) Disability Insurance benefits.  However, the records regarding this application for benefits have not been associated with the claims folder and the record contains no indication that any attempt was made to obtain the Veteran's complete SSA record.  Because SSA records are potentially relevant to the Board's determination, VA is obliged to attempt to obtain and consider those records.  38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2010); see also Golz v. Shinseki, 590 F.3d 1317, 1323 (2010); Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Therefore, this appeal must be remanded to obtain the Veteran's complete SSA record.

Review of the claims file and the Veteran's testimony before the undersigned Veterans Law Judge reveal that the Veteran receives consistent care from the VA.  However, VA treatment records regarding the Veteran dated subsequent to December 2007 have not been associated with the claims file.  On remand attempt to obtain the Veteran's complete VA treatment records.

As to his claims of entitlement to service connection for a cervical spine disorder and entitlement to an increased rating for residuals of a fracture of the right tarsal navicular with traumatic arthritis, in light of the outstanding records and the age of the most recent VA examinations, the Board finds that after associating any outstanding VA outpatient treatment records and any available SSA records with the claims folder, the Veteran must be afforded a contemporaneous VA examination(s).  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).

In a December 2007 Board remand, the Board referred the issue of entitlement to service connection for a foot disorder, to include as secondary to residuals of a fracture of the right tarsal navicular with traumatic arthritis.  The Board notes that the Court held that a claimant's identification of the benefit sought does not require any technical precision.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) ("It is the pro se claimant who knows that symptoms he is experiencing and that are causing him disability...[and] it is the Secretary who know the provisions of title 38 and can evaluate whether there is a potential under the law to compensate an averred disability based on a sympathetic reading of the material in a pro se submission.")  A claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 2009) (to the effect that, when determining the scope of a claim, the Board must consider "the claimant description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim"); Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008) (to the effect that the Board is required to consider all issues raised either by the claimant or the evidence of record); 38 C.F.R. § 3.159(c) (2010).  As a VA examiner in an October 2010 VA medical examination addendum found that the Veteran's foot condition, diagnosed as mild degenerative joint disease of the right foot, is secondary to the Veteran's residuals of a fracture of the right tarsal navicular with traumatic arthritis, the Board finds that the RO must determine on remand whether the Veteran is entitled to a separate compensable evaluation for a foot condition or whether the Veteran's foot condition, including residuals of a fracture of the right tarsal navicular with traumatic arthritis, represents a single disability.

Finally, in light of Rice and remand of the issues of entitlement to service connection for a cervical spine disorder and entitlement to an increased rating for residuals of a fracture of the right tarsal navicular with traumatic arthritis, the TDIU issue must be remanded because the claims are inextricably intertwined and must be considered together.  Thus, a decision by the Board on the Veteran's TDIU claim would, at this point, be premature.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim.).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain VA medical records pertaining to the Veteran that are dated in June 1993 and dated since December 2007.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

2.  Request, directly from the SSA, complete copies of any determination on a claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that should be noted and the Veteran must be informed in writing.

3.  The Veteran should be afforded a VA orthopedic examination to determine the nature, etiology and severity of any current cervical spine disorder.  The claims folder, including the service medical records should be made available to and reviewed by the examiner before the examination.  The examiner should record the full history of the claimed disorder.  The examiner should specifically comment as to the likelihood that any currently found cervical spine disability is related to the strain in service.  If not, the examiner should render an opinion regarding whether it is at least as likely as not that any cervical spine disorder found to be present is related to the Veteran's service-connected fracture of the right tarsal navicular with traumatic arthritis.  In doing so, the examiner should acknowledge the Veteran's report of a continuity of symptomatology.

The examiner should also provide an assessment of the degree of impairment due to the residuals of a fracture of the right tarsal navicular with traumatic arthritis.  The examiner should provide an assessment of the current severity of the right navicular fracture, and state whether any foot problems are related to or aggravated by the service-connected disability.

The examiner should opine as to whether, without regard to his age or the impact of any nonservice-connected disabilities, it is at least as likely as not that the Veteran's service-connected (i) fracture of the right tarsal navicular with traumatic arthritis and/or (ii) scar, residuals of a laceration of the right forehead, alone or together, render him unable to secure or follow a substantially gainful occupation.

4.  Thereafter, readjudicate the Veteran's claims, including rendering a determination regarding whether the Veteran's foot condition warrants a separate compensable evaluation or whether it represents a manifestation of the Veteran's residuals of a fracture of the right tarsal navicular with traumatic arthritis.  If the benefits sought on appeal are not granted in full, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

